Order
PER CURIAM:
Quinton Brunner appeals a decision of the Labor and Industrial Relations Commission (Commission) affirming the Division of Employment Security’s (Division) assessment of a penalty against Brunner for willful failure to report wages earned while receiving unemployment benefits. Brunner failed to timely file his appeal from the Division’s determination, and, consequently, the determination was affirmed by the appeals tribunal. Finding the tribunal’s decision to be supported by competent and substantial evidence, the Commission also affirmed. Brunner claims- that he was provided insufficient notice of the Division’s initial decision, and that the Commission erred in finding that *150his appeal was untimely. We affirm the Commission’s decision.
Affirmed. Rule 84.16(b).